Citation Nr: 0001701	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 May 1991.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 1999, the RO denied the veteran's application to 
reopen a claim of service connection for muscle tension 
headaches, fatigue or tiredness, pain in shoulders and back, 
breathing difficulties, difficulty sleeping, memory loss or 
poor concentration, undiagnosed illness manifested by 
headaches, undiagnosed illness manifested by fatigue, and an 
undiagnosed illness manifested by joint pain.  The RO 
notified the veteran of that decision by letter dated March 
16, 1999.  The veteran has not appealed the February 1999 
rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has service-connected PTSD and nonservice-
connected depression.  

3.  The preponderance of the evidence demonstrates that the 
veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect any 
psychiatric diagnoses.  The claims file contains a letter 
dated March 1995 from a private physician who reported that 
the veteran suffered from "Gulf Syndrome."  The physician 
opined that this condition was probably caused by chemical 
exposure, and stated that the veteran had continuous 
headaches, tremor, various myalgias, nighttime suffocating 
spells, dyspnea, occasional repeated numbness of the right 
leg, decreased energy, depression, forgetfulness, intolerance 
of others, and an inability to concentrate.

In July 1995, the veteran reported for a VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
the veteran's service history, including his service in the 
Persian Gulf War where he had worked in field service setting 
up laundries and shower facilities.  The veteran stated that 
he had not actually been involved in combat but reported that 
he "saw" many dead bodies during service and was still able 
to recall the smell of them.  Further, he stated that since 
his return from the war he had divorced his wife, withdrawn 
from family, abused alcohol, been unable to work on a full-
time basis, and been unable to "deal" with people.  The 
veteran also reported having difficulties with his memory and 
concentration, along with feelings of hopelessness and 
helplessness.  Examination revealed that the veteran was 
alert and oriented.  The examiner described the veteran's 
speech as slow and noted that he appeared to be mildly 
irritable, manifested primarily through his tone of voice.  
He made good eye contact and interacted appropriately, 
although there appeared to be mild psychomotor retardation.  
His form of thought was lineal, without evidence of 
psychosis.  The examination report indicates that the veteran 
endorsed prominent anhedonia, insomnia, decreased libido, 
decreased energy and lack of ambition.  The examiner noted 
that while the veteran reported ideas of suicide, he denied 
any intention of acting upon those ideas.  Judgment and 
insight appeared to be poor.  The examiner opined that the 
veteran did not report a history consistent with a diagnosis 
of PTSD, concluding that the veteran suffered from a major 
depressive episode, which, by history, was probably related 
to his war experience.  The assigned global assessment of 
functioning (GAF) score was 45 (serious symptomatology).

In August 1995, the veteran presented for a VA general 
medical examination.  The examiner noted the veteran's 
service history, including his service in the Persian Gulf 
War.  The veteran stated that since his return from the war 
he had had difficulty breathing both day and night, and 
indicated that he had been exposed to fumes in Saudi Arabia.  
He complained of back and shoulder pain, occasional numbness 
in his right thigh, headache, fatigue and sleeplessness, and 
memory loss in relation to names, dates, and times.  Further, 
the veteran reported that he was under a lot of stress, was 
emotionally labile, and had lost jobs and his family.  The 
examiner's impression was that the veteran had a possible 
psychiatric disease.  

In a medical report dated in April 1997, N. Hakiel, M.A., M. 
Coun., Ed.S., noted, as background information, that veteran 
reported being under a lot of pressure while serving in the 
Persian Gulf War and that his most traumatizing memory was of 
being on a "bagging detail" for one week, and as a result, 
experienced nausea and vomiting.  The veteran stated that he 
"can still taste the stench" of dead bodies.  The veteran 
further stated that he still suffered nausea triggered by a 
variety of odors, which led to an olfactory hallucination.  
The report indicates that the veteran had explosive episodes 
of anger, sometimes triggered by cues reminiscent of the war.  
The veteran reported difficulty sleeping, stress associated 
with relationships, depression, lethargy, anxiety, and memory 
loss.  Psychological tests were administered and the MMPI-II 
resulted in a profile that reportedly might be exaggerated.  
The examiner indicated that the veteran represented a profile 
of chronic psychological maladjustment, being overwhelmed by 
anxiety, tension and depression.  Further, the examiner 
indicated that the veteran presented as avoidant, introverted 
and uneasy around other people.  The report states that the 
veteran was functioning at a low level of efficiency, 
overreacting to minor stressors and rapid behavioral 
depression.  The examiner summarized that the veteran had 
PTSD and major depressive disorder, recurrent, severe.  The 
assigned GAF score was 45 (serious symptomatology).  

The RO denied service connection for major depression in 
April 1996 and May 1997 rating decisions of which the veteran 
was advised but did not appeal.  

A VA medical examination report dated in June 1998, indicates 
that the veteran's major complaints were feelings of anger, 
irritability and isolation since he returned from the Gulf 
war which had increased in severity.  When asked by the 
examiner, the veteran reported that in March 1991, while in 
the Gulf War, he had a two or three day assignment on a 
bagging detail to "pick up parts and pieces."  He denied 
flashbacks and nightmares, reporting that he could sleep only 
for only a few hours at a time and awakened in a cold sweat, 
at times unable to breathe.  He reported that his major 
problems were anger, irritability and isolation.  The veteran 
stated that he avoided spending time with his daughters and 
avoided being in crowds because the noise associated with 
both made him irritable.  The report shows that the veteran 
presented with some degree of irritability and frustration.  
His affect was somewhat restricted but his cognitive 
functioning appeared to be intact as was his memory.  He 
denied suicidal ideation, homicidal ideation, and auditory 
and visual hallucinations.  He stated that he was only able 
to attend work approximately 20 hours per week, even though 
his job required him to work forty hours per week, due to his 
PTSD and depression.  The diagnoses were PTSD, mild to 
moderate, and depression.  The examiner reported a GAF score 
of 47, stating that the veteran had a significant degree of 
impairment due to his depression and a mild-to-moderate form 
of PTSD.  The examiner stated that approximately 50 percent 
of the veteran's overall level of impairment was due to PTSD 
and 50 percent was due to depression.  

Evidence in the claims folder reflects that the veteran had 
an industrial accident in July 1997, when he was throwing 
heavy bags of salt over his shoulder.  He sustained a neck 
strain.  When he was seen for continuing neck complaints in 
August 1998 he reported also having some stress-related 
issues that originated in the military, with a reported 
history of neck spasms related to that.  


Statements written by family members and friends indicate 
that since the veteran returned from the Persian Gulf War, he 
failed to maintain appropriate personal hygiene.  Further, 
the statements indicate that although he was a good father, 
the veteran had withdrawn from family, did not want to be 
touched, had memory loss and was in physical pain.  

In a rating decision dated in July 1998, the RO established 
service connection and assigned a 30 percent disability 
evaluation for PTSD, effective May 14, 1997.  The veteran 
appealed.  

Pertinent Criteria

In rating PTSD, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  A 100 percent evaluation is warranted where there 
is evidence of total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), p. 32.).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1999), which require the 
evaluation of the complete medical history of the veteran's 
condition.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

In this case the veteran's only service-connected psychiatric 
disorder is PTSD.  The RO denied service connection for major 
depression in April 1996 and May 1997 rating decisions of 
which the veteran was advised but did not appeal.  Thus, 
inasmuch as depression has been adjudicated as nonservice-
connected, it can not form the basis for a higher psychiatric 
rating.  In regard to PTSD, the only specific claimed 
stressor is related to dead bodies.  He first indicated that 
while in Saudi Arabia during Operation Desert Storm he had 
seen many dead bodies.  He then variously reported that for 
two to three days/five days/a week he had been assigned to 
place bodies in body bags.  His actual participation in 
graves registration or similar duties has not been 
corroborated, although military records indicate that such 
certainly was not impossible as personnel from units such as 
the veteran's were assigned those duties.  In any event, PTSD 
has been service connected and the issue now before the Board 
is the appropriate rating.  Nevertheless, his varying 
accounts raise a question as to the reliability of his 
statements.  

At the time of a VA examination in July 1995, the examiner 
diagnosed major depression rather than PTSD and assigned a 
GAF of 45.  A private clinician diagnosed both major 
depression and PTSD in April 1997.  The GAF assigned was 45.  
At that time the veteran was afforded psychological tests, 
which suggested some exaggeration.  

Similarly, the June 1998 VA medical examination report 
reflects a GAF of 47.  However, the examiner specifically 
attributed 50 percent of the impairment to PTSD and 50 
percent to depression.  Thus, were it not for the depression, 
the GAF would be considerably higher.  At that examination 
the veteran complained of difficulty sleeping but denied 
flashbacks and nightmares.  He stated that his major problems 
were anger, irritation and isolation.  There was no complaint 
or evidence or panic attacks, difficulty understanding 
commands, memory impairment, or impairment of abstracting 
ability, which are all among the criteria for a 50 percent 
rating.  Although unprovoked irritability is a criterion for 
a 70 percent rating, it must be accompanied by violence, 
which is not shown in this case.  Additionally, the veteran 
denied suicidal ideation, homicidal ideation, and auditory 
and visual hallucinations.  Although he stated that he could 
only work 20 hours a week due to PTSD and depression, no 
evidence corroborating that statement has been identified or 
submitted.  The Board notes evidence showing that in July 
1997 the veteran sustained a work-related neck injury with 
arm symptoms.  Although he reported improvement with 
treatment more than a year after the injury he was again 
seeking treatment for chronic neck pain with radiation down 
the left arm and left hand weakness.  In an August 1998 
private medical record it was noted that the veteran also 
referred to having some stress related symptoms due to 
service but there is nothing in that report to indicate that 
he had been able to work only half time do to PTSD.  

In sum, the veteran has a nonservice-connected depressive 
disorder in addition to PTSD.  The depression was recently 
opined by a psychiatric examiner to contribute about 50 
percent to the veteran's impairment.  The GAF scores reported 
on several occasions have been in the 45 to 47 range.  GAF 
scores ranging from 41 to 50 have been interpreted as 
reflecting serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends, and an 
inability to keep a job.  See Carpenter v. Brown, 8 Vet. App. 
at 242 (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994), p. 32.).  GAF scores ranging from 51 to 60 
reflect "moderate symptoms."  Thus, even assuming that the 
diagnosed depression contributes less than 50 percent to the 
overall psychiatric disability and results in only a five or 
six point reduction in the GAF, the GAF score would be in the 
range of moderate symptoms were it not for the depression.  




In view of the above factors along with the veteran's 
complaints and psychiatric findings, the Board concludes that 
PTSD alone results in no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, consistent with no more than the 
assigned 30 percent rating.  Additionally, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
evidence in this case fails to show that PTSD, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, 12 Vet. App. 119, the veteran has not been 
prejudiced by such discussion.  Case law provides that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
psychiatric disability and, subsequent to the grant of 
service connection for PTSD, has been afforded an examination 
and opportunity to present argument and evidence in support 
of his contentions relevant to the evaluation of his 
disability.  The Board has also discussed whether 
extraschedular consideration is warranted in this case.  In 
doing so, the Board has considered all the evidence of 
record, including records of post-service medical treatment 
to date.  Such review is consistent with the Court's recent 
decision in Fenderson.





ORDER

Entitlement to a rating in excess of 30 percent for PTS is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

